Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 26, 2020

The Court of Appeals hereby passes the following order:

A20A0951. ANN GINN v. GENESIS ELDERCARE REHABILITATION
    SERVICES, LLC.

      Ann Ginn filed a lawsuit against Genesis Eldercare Rehabilitation Services,
LLC (“Genesis”) asserting causes of action for breach of contract, defamation, and
attorney fees. Genesis filed a motion to dismiss or in the alternative motion for more
definite statement of claims. The trial court granted the motion, dismissing Ginn’s
breach of contract claim and ordering Ginn to file a more definite statement of her
defamation claim. Ginn appeals this ruling. We, however, lack jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA §
5-6-34 (b). See id. Where neither code section is followed, the appeal is premature
and must be dismissed. Id.
      Here, the trial court neither dismissed all claims against Genesis nor directed
entry of judgment under OCGA § 9-11-54 (b). In order to appeal, Ginn was thus
required to follow the interlocutory appeal procedures, which include obtaining a
certificate of immediate review from the trial court. See OCGA § 5-6-34 (b); Boyd v.
State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Ginn’s failure to do so deprives
us of jurisdiction over this appeal, which is hereby DISMISSED. See Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/26/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.